Citation Nr: 0408445	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
residuals of a left zygomatic-maxillary complex fracture, 
consisting of left seventh cranial nerve distribution injury.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1974.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana which assigned 
"staged ratings" (20 % from May 21, 2001; a 100 % 
convalescent rating from January 10, 2002; and a reduced 10 % 
rating from March 1, 2002) for the disability at issue.  The 
disability has also been recharacterized from a muscle injury 
to a nerve injury involving the left seventh cranial nerve 
distribution.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The veteran has not been provided notice of the VCAA.  

The veteran specifically seeks restoration of the 20 percent 
rating in effect prior to his January 2002 surgery.  It is 
unclear from the evidence of record whether he is receiving 
ongoing treatment for the disability at issue.  If so, 
records of such treatment may contain information pertinent 
to the instant claim, and must be obtained and considered.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with the statutory provisions, 
implementing regulations, and all 
interpretative authority, including 
United States Court of Appeals for 
Veterans Claims (Court) precedent 
decision guidelines.  In particular, the 
RO should ensure that the veteran is 
advised of what he needs to establish his 
claim, the controlling law and 
regulations, what the evidence shows, and 
of his and VA's respective 
responsibilities in claims development.  

2.  The RO should obtain for the record 
complete copies of any private or VA 
reports (not already associated with the 
claims file) of treatment the veteran has 
received for left seventh cranial nerve 
injury residuals of a left zygomatic-
maxillary complex fracture.  He should 
assist in this matter by identifying all 
sources of treatment and providing any 
necessary releases.  

3.  If any evidence received pursuant to 
the requests above suggests (by showing 
other/or greater associated 
pathology/impairment) a need for further 
development (e.g., another examination), 
the RO should arrange for such 
development.  The RO should then re-
adjudicate the claim in light of any new 
evidence added to the record.  If the 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant unless he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

